Citation Nr: 1601040	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  98-18 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on essentially continuous active duty from December 1958 to October 1980.  He died in March 1993.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 1998 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

In April 2003, the Board denied entitlement to service connection for the cause of the Veteran's death.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2006 Memorandum decision, the Court set aside the April 2003 Board decision and remanded the matter for proceedings consistent with its findings and determination.

After remanding the case for further development in May 2007 and May 2008, the Board denied the claim again in January 2009.  The appellant again appealed the decision to the Court.  In an April 2010 Memorandum decision, the Court set aside the Board's January 2009 decision and remanded the issue for further development.  

The case was remanded for further development in November 2010, December 2013, and March 2015.  It has now been returned to the Board for adjudication.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The cause of the Veteran's March 1993 death, according to the death certificate, was carcinomatosis - rule out pancreas - rule out lung, due to or as a consequence of malnourishment, due to or as a consequence of dementia.  Pancreatic adenocarcinoma leading to congestive heart failure was identified as the cause of death on the Veteran's autopsy report.

2.  At the time of his death, the Veteran was service-connected for bilateral lower extremity peripheral neuropathy, secondary to alcoholism, evaluated as 20 percent disabling in each extremity, and for hypertension, evaluated as 10 percent disabling.  The combined evaluation was 50 percent.  

3.  No competent medical evidence has been presented that attributes the disease processes implicated in the Veteran's death to military service, including in-service weight loss and gastrointestinal problems, or that shows that his service-connected disabilities contributed substantially or materially to his death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§  105, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.301, 3.312, 3.326 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated April 2001 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  
 
VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate her claim and, as warranted by law, securing medical opinions.  There is no evidence that additional records have yet to be requested, or that additional examinations for this issue are in order.  

Pursuant to the November 2010 Board remand, VA obtained the Veteran's personnel records, requested additional service medical records from the Office of the Surgeon General, and obtained a medical opinion from a board-certified gastroenterologist.  The personnel records and medical opinion were associated with the claims file and considered in the May 2013 supplemental statement of the case.  The Office of the Surgeon General indicated that it did not possess any of the Veteran's records.  

Pursuant to the December 2013 Bord remand, VA obtained an addendum opinion from the same board-certified gastroenterologist.  Those records were associated with the claims file and considered in the July 2014 supplemental statement of the case.  

Pursuant to the March 2015 Board remand, VA obtained a medical opinion from a different board-certified gastroenterologist.  Those records were associated with the claims file and considered in the October 2015 supplemental statement of the case.  The Board therefore finds that there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).  
 
The Board has reviewed all of the evidence in the appellant's claims file, including her written contentions, the Veteran's service treatment and personnel records, VA treatment records, death and autopsy records, VA examination reports, and VA medical opinions.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Relevant Laws and Regulations

Dependency and indemnity compensation is payable to a surviving spouse of a qualifying veteran who died from a service-connected disability.  38 U.S.C.A. § 1310.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including autopsy reports.  38 C.F.R. § 3.312(a).  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Service connection will be granted for disability resulting from personal injury suffered or disease contracted in the line of duty, not the result of the veteran's own willful misconduct.  38 U.S.C.A. §§  1110, 1131.  

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, and cancer becomes manifested to a degree of 10 percent within one year from the date of termination of active duty service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§  1101, 1112, 1131 (West 2014); 38 C.F.R. §§  3.307, 3.309 (2015).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If a veteran was exposed to a herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. §  3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. §  3.307(d) are also satisfied.  The diseases subject to the presumption are listed at 38 C.F.R. §  3.309(e).  The list of those diseases includes ischemic heart disease but not pancreatic adenocarcinoma.  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all veterans who served on the land mass of the Republic of Vietnam during the Vietnam War.  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran's service personnel records do not corroborate the appellant's assertions that the Veteran might have set foot in the Republic of Vietnam during the Vietnam War in connection with his duties as a photographer.  For this reason, the preponderance of the evidence is against a finding that the Veteran served on the land mass of the Republic of Vietnam during the Vietnam War and the presumptions involving exposure to herbicides are not for application.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. §  5107(b).  VA is to resolve any reasonable doubt in the appellant's favor.  38 C.F.R. §  3.102.  

Relevant Facts

The Veteran's death certificate states that he died in March 1993 due to carcinomatosis - rule out pancreas - rule out lung due to or as a consequence of malnourishment due to or as a consequence of dementia.  A March 1993 autopsy concluded that the cause of the Veteran's death was pancreatic adenocarcinoma that led to congestive heart failure.

At the time of the Veteran's death, service connection was in effect for bilateral peripheral neuropathy of the lower extremities, secondary to alcoholism, evaluated as 20 percent disabling for each lower extremity, and for hypertension, evaluated as 10 percent disabling.  The Veteran's overall disability rating was 50 percent.

The Veteran's service medical records contain no findings or diagnoses of or treatment for symptoms attributable to or indicative of pancreatic adenocarcinoma.  Service medical records do show that, beginning in June 1966, service medical providers evaluated the Veteran for a 50-pound weight loss of unknown etiology over a period of time of six months despite varying appetite.  Diagnostic testing, including an upper gastrointestinal and small bowel series, was normal.  In August 1966, the Veteran was noted to be feeling better and his weight had increased.

The service medical records also reveal several instances in which the Veteran reported complaints of abdominal pain and vomiting.  The service medical records reveal no findings of pancreatic adenocarcinoma.

An April 1977 record indicated that the Veteran was seen with complaints that included abdominal tenderness.  A September 1977 record shows that symptoms of nausea and vomiting were diagnosed as a viral syndrome.  An August 1978 record noted that the Veteran was treated for abdominal pain assessed as possible diverticulitis, pancreatitis, or lymphadenitis.  Following clinical consultation, the diagnosis was gastroenteritis.  

In February 1980, the Veteran, following concerns expressed by his commanding officer about his physical condition, underwent a complete physical.  On examination, the Veteran was noted to be an extremely thin individual in no acute distress.  In response to questioning, the Veteran denied a history of alcohol abuse.  Still, following clinical evaluation, the diagnostic assessments were questionable alcohol abuse, questionable hyperthyroid, and questionable malnutrition.

The Veteran was hospitalized in March 1980 with a two-week history of fatigue and weakness.  His weight on admission was 135.5 pounds and he was described at admission as a slender, asthenic, somewhat ill-appearing individual.  While hospitalized, the Veteran was placed at bed rest and given large doses of intravenous Thiamine and multivitamins.  He was noted to appear much better clinically after 48 hours and his hospital course was reported as benign.  Providers diagnosed the Veteran with withdrawal and alcohol abuse with secondary peripheral neuropathy and a fatty liver.  

A follow-up progress note in April 1980 records the Veterans weight as 144.5 pounds with uniform and boots.  Providers noted the Veteran had gained seven pounds.  The Veteran was rehospitalized in May 1980 due to ethanol abuse and admitted to a Naval hospital for an ethanol rehabilitation program.  

The Veteran was afforded a VA examination in December 1980.  His weight was recorded as 143 pounds.  He was characterized as well developed and fairly well nourished.  On physical examination, the Veteran's endocrine system as well as his other systems were found to be essentially normal, exclusive of a finding of hypertension on evaluation of the cardiovascular system.  Neuropsychiatric examination noted probable alcoholism and peripheral neuropathy secondary thereto.  

The Veteran was hospitalized beginning in June 1986 following admission to intensive care and resuscitation following an episode of syncope.  Providers suspected alcohol cerebellar encephalopathy.  The Veteran was noted to have a history of delirium tremens, alcohol withdrawal seizures, and very poor nutrition due to alcohol abuse.  While hospitalized, the Veteran had a consultation with a VA dietitian and a consultation with internal medicine for alcohol abuse and for checkups of his liver and pancreatic functions.  An ultrasound examination of the pancreatic area showed it to be noncontributory.  At discharge, the primary diagnosis was continuous alcohol dependence.  

The Veteran's terminal hospital summary reveals that he presented in February 1993 for a routine neurology clinic appointment and was admitted to the VA Medical Center in Fayetteville, North Carolina, for weight loss.  History on admission recorded that the Veteran's weight in September 1992 had been 135 pounds, but now, after about five months, it was 110 pounds, a 25-pound weight loss.  The numerous admitting diagnoses included marasmus kwashiorkor (protein-energy malnutrition) and weight loss of unknown etiology.  The summary noted the Veteran's symptoms and discussed his hospital course, his diet, and his test results.  A handwritten addendum indicated that the Veteran was extensively worked up with tests and that he was placed on nasogastric tube feeding.  Providers noted that the Veteran was followed by cardiac and pulmonary services but his condition continued to go downhill and he expired.  An addendum to this summary noted that an autopsy revealed carcinoma of the pancreas with metastatic disease.

The Armed Forces Institute of Pathology reported in May 1993 that their review of tissue slides resulted in agreement with the diagnosis of adenocarcinoma consistent with pancreatic origin with widespread metastatic disease (carcinomatosis).  

VA obtained a medical opinion from a VA physician in March 2002.  That physician reported that he had reviewed the Veteran's claims file and noted that it showed that the Veteran had a rather prolonged history of severe alcohol abuse with peripheral neuropathy secondary thereto as well as hypertension.  He observed that there was no known connection between carcinoma of the pancreas and chronic ethanol abuse or hypertension.  He stated that, for this reason, he believed it was not likely that the symptoms for which the Veteran received treatment in life, mainly alcoholism, peripheral neuropathy secondary to alcoholism, and hypertension contributed in any way to his death.  

Pursuant to an order of the Court, the Board in May 2007 and May 2008 remanded this case for further development.  This development included a July 2008 review by a board certified gastroenterologist.  The July 2008 examiner opined that there was no evidence to support any premise that any illnesses which occurred between 1966 and 1980 or later with the Veteran's chronic alcohol abuse contributed to cancer of the pancreas.  The examiner observed that, while the cause of pancreatic cancer was unknown, it would have to be assumed that the cancer, at most, had its onset two or three years prior to diagnosis.  The examiner also opined that there was no evidence that chronic alcohol abuse causes pancreatic cancer.  The examiner opined that the weight loss the Veteran experienced in the last months of his life was related to his metastatic cancer, and was considered cachexia of malignancy.  The illnesses which the Veteran had in service were judged to be intermittent and self-limiting.  The examiner opined that the in-service illnesses were related to the Veteran's history of alcohol abuse but there was no evidence of in-service pancreatic disease.  Finally, the weight loss associated with the Veteran's final illness was opined to be related to metastatic pancreatic cancer and not linked to any in-service episode of weight loss.  

Pursuant to another order of the Court, the Board in November 2010, December 2013, and March 2015 remanded this case for further development, including additional medical opinions.  

In April 2013, VA obtained a medical opinion from a professor of medicine at Duke University who has been a board certified gastroenterologist since 1983.  The April 2013 examiner indicated that he had read the Veteran's entire claims file.  The examiner opined that it was less likely than not that symptoms or conditions for which the Veteran was treated in service contributed substantially and materially to his death, combined to cause his death, or aided and lent assistance to the production of death.  The examiner noted that, although the exact cause of pancreatic cancer is not fully understood, age, sex, race, and tobacco smoking were all risk factors that weighed against the Veteran.  The examiner also noted that no medical provider had ever diagnosed the Veteran with chronic pancreatitis, that the autopsy did not mention chronic pancreatitis, and that, in service, there was no evidence of pancreatic cancer and no clear proof of any documented diagnosis of pancreatitis.  The examiner found that the Veteran's gastrointestinal symptoms in service were self-limiting and resolved prior to separation.  

In July 2014, VA obtained an addendum opinion from the same gastroenterologist who provided the April 2013 opinion.  The examiner opined that, because pancreatic cancer "is an aggressive form of cancer that is rapidly progressive," the Veteran "clearly did not have pancreatic cancer at the time of discharge from military service and none of his symptoms while in the service were due to pancreatic cancer."  The examiner again noted that there was no clear evidence of pancreatitis in service, the autopsy did not reveal chronic pancreatitis, and that irritable bowel syndrome, gastroenteritis, and diverticulitis "have no relationship to pancreatic cancer."  The examiner further opined that hypertension and peripheral neuropathy are unrelated to pancreatic cancer and thus could not have contributed to the Veteran's death.  

In September 2015, VA obtained a joint opinion from a different board certified gastroenterologist and another physician board certified in family medicine, occupational medicine, and aerospace medicine.  The examiners jointly opined that it was less likely than not that in-service gastrointestinal symptoms and conditions contributed substantially and materially to the Veteran's death, combined to cause his death, or aided or lent assistance to producing his death 13 years after his time in service.  The examiners' rationale for this opinion was that those issues were "spread out over months to years and reflect a normal pattern of gastroenteritis, irritable bowel syndrome or alcohol related illness and malnutrition" and were "self-limiting" in the sense that the Veteran recovered without sequelae for a prolonged time period.  The examiners found that these were "acute illnesses related to infection, functional bowel disease or heavy alcohol ingestion that any normal person would recover from within a few days."  Like previous examiners, the September 2015 examiners noted the absence of any diagnosis of chronic pancreatitis at any point from the Veteran's service to his autopsy.  The examiners noted an "incidental finding" of arteriosclerosis but found no evidence that arteriosclerosis, peripheral neuropathy or hypertension caused, contributed to, or aided or lent assistance to the Veteran's death.

Analysis

It is the appellant's basic assertion that the Veteran's death was attributable to his service.  In this regard, she maintains that the Veteran was a very sick man during and after his release from the military.

The appellant's primary argument is that the Veteran's chronic alcohol abuse was at least a partial cause of his death and she has provided abstracts from several studies relevant to the possibility of a link between alcohol abuse and pancreatic cancer.  From November 1980 until his death, the Veteran was service-connected for bilateral lower extremity peripheral neuropathy, secondary to alcoholism.  As the Court explained in Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994), however, as a result of a 1990 legislative amendment, VA is no longer permitted to grant entitlement to service connection for disabilities resulting from the abuse of alcohol:

Alcohol dependence is deemed by statute to be the result of willful misconduct and cannot itself be service connected.  See 38 U.S.C. §§  105(a), 1110.  However, prior to November 1990, disabilities secondary to alcoholism were not covered by the 'willful misconduct' bar.  The VA regulation at that time stated that '[o]rganic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.'  38 C.F.R. § 3.301(c)(2) (1990).  It was for the express purpose of 'preclud[ing] payment of compensation for certain secondary effects arising from willful misconduct,' including 'injuries or disease incurred during service as the result of ... the abuse of alcohol,' that 38 U.S.C. § 1110 was amended by the Omnibus Budget and Reconciliation Act of 1990, Pub.L. No. 101-508, § 8052, 104 Stat. 1388, 1388-1, 1388-351 (1990) (OBRA).  See H.R. Conf.Rep. No. 964, 101st Cong., 2d Sess. 997 (1990), reprinted in 1990 U.S.C.C.A.N. 2017, 2374, 2702.  As amended, 38 U.S.C. § 1110 now provides that 'no compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.'  (Emphasis added.)  However, the statutory amendment applied only to claims filed after October 31, 1990.  See OBRA, § 8052(b).

Federal regulations make clear that VA may only grant service connection "when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs."  38 C.F.R. § 3.301 (2015).  Because the appellant first filed a claim for entitlement to service connection for the cause of the Veteran's death in May 1993, the post-1990 version of the law applies to her claim and the possible role of alcohol abuse in causing a disability is not a factor that can establish entitlement to service connection for the cause of the Veteran's death.  

The appellant also argues that the September 2015 examiners failed to consider an August 1978 service treatment record that included the phrase "pancreatitis most likely," that this phrase constitutes a diagnosis of pancreatitis in service, and that this renders the examiners' opinion inadequate.  The appellant's interpretation is inconsistent with the record.  An August 1978 service treatment record contains the following assessment: "Consider diverticulitis - pancreatitis most likely - also consider lymphadenitis - will await lab results."  The same page contains a note stating that, in view of the lab results, "consider diverticulitis a possibility, although without fever and no shift to left, questionable" and proposing a surgery consult.  The surgery consult took place on the same day and diagnosed the Veteran with gastroenteritis.  All of this is consistent with the September 2015 examiners' statement that, in August 1978, pancreatitis was excluded and the eventual diagnosis was gastroenteritis.  Contrary to the appellant's assertions, the September 2015 examiners' statement that the Veteran's service treatment records do not reveal a diagnosis of pancreatitis, an interpretation shared by every other VA examiner to discuss the subject, is consistent with the record.

Of the several VA examiners to review the Veteran's claims file, not one found that it was at least as likely as not that his service-connected peripheral neuropathy and hypertension or any other condition related to active duty service caused or contributed to his death.  No examiner found any diagnosis of chronic pancreatitis or pancreatic cancer in service, any relationship between peripheral neuropathy and hypertension and the Veteran's death, or any relationship between the Veteran's various gastrointestinal issues in service and his death.  Also, for the reasons stated above, VA may not consider the effects of alcohol abuse as a factor supporting entitlement to service connection.  

Because the studies regarding the possibility that alcohol abuse might be a risk factor for pancreatic cancer are thus irrelevant, the only evidence of record supporting the appellant's claim is her own assertion that the pathology responsible for the Veteran's death is related to service.  Although the appellant is competent to provide evidence of visible symptoms, she is not competent to provide evidence that requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The appellant, as a layperson, is not qualified to provide a medical diagnosis or competent opinion as to the causes or contributing factors of the Veteran's death.  Thus, in the absence of documented medical evidence or other indicia to corroborate her contentions, they are of minimal probative value.

As there is no competent medical evidence tending to suggest a causal connection to service or onset in service of any disease processes identified as implicated in the Veteran's death or a link between his death and service-connected disabilities, service connection for the Veteran's death is not warranted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


